Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s reply filed April 05, 2021. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 05, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (U.S. Publication No. 2012/0009884) in view of KOO et al. (U.S. Publication No. 2014/0184450).
Claims 1 and 11: A mobile device (fig. 5) comprising: a body frame (500), the body frame configured to structurally support a plurality of components of the mobile device; processing circuitry (104, fig. 1) affixed to the body frame; and a plurality of groups of antennas (512, 518 and 510, 538) with each group of antennas of the plurality of groups of antennas comprising a respective pair of antennas arranged adjacent to each other in the 
Rao fails to disclose a housing including the body frame.  However, KOO teaches forming slot antennas in the conductive housing of a mobile device (fig. 4B). It would have been obvious to one of ordinary skill in the art to have combined the teachings of KOO with the invention of Rao, and used the conductive housing of the mobile device to form 
Claims 2 and 12: Rao discloses wherein the first antenna is configured with a grounding leg (closed end of slot 512) connected to the common ground, wherein the grounding leg is configured to provide grounding support for the second antenna (Since the entire element 502 makes up the first and second antenna, every part of 502 is interpreted to provide grounding support for any antenna).
Claims 3 and 13: The modified invention of Rao discloses wherein a part (upper right quadrant of 502) of the body frame is defined for the common ground, wherein the first aperture is formed by the part of the body frame (Rao, fig. 5), and wherein the first feed element is disposed within a first internal volume of the body frame, between the first aperture and a ground plane of the first antenna (Since the housing includes the body frame, as explained above in the rejection of claims 1 and 11, the first and second feed elements would have been disposed within the housing as recited by claim 3).  
Claim 4: Rao discloses wherein a part (upper right quadrant of 502) of the body frame is defined for the common ground, wherein part of the first aperture is formed by the part of the body frame (fig. 5).  
Claims 5 and 14: The modified invention of Rao discloses wherein the second aperture is formed by the part of the body frame (Rao, fig. 5), and wherein the second feed element is disposed within a second internal volume of the body frame, between the second aperture and a ground plane of the second antenna (Since the housing includes the body frame, as explained above in the rejection of claims 1 and 11, the first and second feed elements would have been disposed within the housing as recited by claim 5).
Claim 6: Rao discloses wherein part of the second aperture is formed by the part of the body frame (fig. 5).  
Claims 7 and 15: Rao discloses wherein a part (upper right quadrant of 502) of the body frame is defined for the common ground, wherein part of the first aperture is formed 
Claim 8: Rao discloses wherein the part of the body frame is defined to separate the first aperture and the second aperture (fig. 5).  
Claims 9 and 17: Rao discloses wherein the first aperture part1 (straight slot 510) and the second aperture part (L-slot 518) are arranged on opposite sides of the common ground as being substantially coplanar (fig. 5).
Claims 10 and 18: The modified invention of Rao discloses wherein the body frame comprises at least one of: a desk top device chassis; a lap top device chassis; a set top device chassis; and a back cover or a hand held device chassis (KOO, fig. 4B).  
Claim 16:  The modified invention of Rao discloses wherein: the part of the body frame is defined to separate the first aperture and the second aperture (Rao, fig. 5); the first feed element is disposed within a first internal volume of the body frame, between the first aperture and a ground plane of the first antenna; and the second feed element is disposed within a second internal volume of the body frame, between the second aperture and a ground plane of the second antenna (Since the housing includes the body frame, as explained above in the rejection of claims 1 and 11, the first and second feed elements would have been disposed within the housing as recited by claim 16).
Claim 19: Rao discloses wherein at least one group of antennas of the plurality of groups of antennas comprises a multiple input and multiple output (MIMO) antenna (Rao, para. [0001]).  
2 (512, 518 and 534, 528) comprising the respective pair of antennas being adjacent to each other is arranged on a same edge side of the body frame (fig. 5).  
Claims 21 and 22: Rao discloses wherein the first antenna (522) is arranged within a radius of λ/2 of the second antenna3 (526) forming a reactive near-field coupling zone, wherein λ is a wavelength of signals transmitted by the second antenna (fig. 5).  

Response to Arguments
Applicant’s arguments with respect to the above rejected claims have been considered but are moot because Applicant’s arguments do not apply to the new grounds of rejected, as discussed above.












Conclusion                                                                                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Robert Karacsony/          Primary Examiner, Art Unit 2845                                                                                                                                                                                              


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the rejection of claims 9 and 17 a new interpretation of Rao is being applied, wherein the claimed first antenna now corresponds with slot 510 instead of slot 512.
        2 In the rejection of claim 20 a new interpretation of Rao is being applied, wherein the claimed plurality of groups of antennas now corresponds with slots 534 and 528 instead of slots 510 and 538.
        3 In the rejection of claims 21 and 22 a new interpretation of Rao is being applied, wherein the claimed first antenna now corresponds with slot 522 instead of slot 512, and the claimed second antenna now corresponds with slot 526 instead of slot 518.